Exhibit 10.2

SEVERANCE AGREEMENT
THIS SEVERANCE AGREEMENT (this “Agreement”), made and entered into as of July
30, 2015 (the “Effective Date”), by and between Griffon Corporation, a Delaware
corporation, with its principal executive office located at 712 Fifth Avenue,
18th Floor, New York, New York, 10019 (hereinafter, together with its
subsidiaries, collectively referred to as the “Corporation”) and Brian G. Harris
(hereinafter referred to as the “Executive”).
WITNESSETH:
WHEREAS, the Corporation has determined that it is in the best interests of the
Corporation to employ the Executive as Senior Vice-President and Chief Financial
Officer; and
WHEREAS, the Corporation wishes to ensure the attention of Executive to his
assigned duties without distraction by providing severance entitlements upon
certain terminations of employment, on the terms and conditions provided in this
Agreement;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is mutually acknowledged, the parties hereto
agree as follows:
1.    DEFINITIONS.
(a)    “Board” shall mean the Board of Directors of the Corporation.
(b)    “Cause” shall mean:
(i)    the Executive’s failure substantially to perform his material duties as
defined under the Offer Letter (other than as a result of total or partial
incapacity due to physical or mental illness) for a period of 10 days following
written notice by the Corporation of such failure,
(ii)    theft or embezzlement by the Executive of the Corporation’s property or
dishonesty in the performance of the Executive’s duties,
(iii)    the Executive’s conviction of, or plea of guilty or nolo contendere to
(x) a felony under the laws of the United States or any state thereof or (y) a
crime involving moral turpitude,
(iv)    the Executive’s willful malfeasance or willful misconduct in connection
with the Executive’s duties or any act or omission which is materially injurious
to the financial condition or business reputation of the Corporation or any of
its subsidiaries or affiliates. For purposes of this Section 1(b)(iv), no act or
failure to act on the part of the Executive shall be considered “willful” unless
it is committed, or omitted to be done, by him in bad faith or without
reasonable belief that the action or omission was in the best interests of the
Corporation; and/or
(v)    a material breach of the Agreement or Offer Letter by the Executive.
Notwithstanding the foregoing, no act or failure to act (to the extent curable)
shall constitute Cause unless the Corporation gives the Executive written notice
after becoming aware of the occurrence of the act or failure to act which the
Corporation believes constitutes the basis for Cause, specifying the particular
act or failure to act which the Corporation believes constitutes the basis for
Cause. If the Executive fails to cure such act or failure to act within thirty
(30) days after receipt of such notice, the Executive’s employment shall be
deemed terminated for Cause.
(c)    “Change in Control” shall mean the occurrence of any of the following
events during the Term:
(i)    any person, or more than one person acting as a group within the meaning
of Code Section 409A and the regulations issued thereunder, acquires ownership
of stock of the Corporation that, together with stock held by such person or
group, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the stock of the Corporation; provided, however, that
for purposes of this subsection (i), the following acquisitions shall not be
deemed to result in a Change in Control: (A) any acquisition directly from the
Corporation, (B) any acquisition by the Corporation or any affiliate, or (C) any
acquisition by (x) any employee benefit plan (or related trust) intended to be
qualified under Code Section 401(a) or (y) any trust established in connection
with any broad-based employee benefit plan sponsored or maintained, in each
case, by the Corporation or any corporation controlled by the Corporation;
(ii)    any person, or more than one person acting as a group within the meaning
of Code Section 409A and the regulations issued thereunder, acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition) ownership of stock of the Corporation possessing thirty
percent (30%) or more of the total voting power of the Corporation’s stock;
provided, however, that for purposes of this subsection (ii), the following
acquisitions shall not be deemed to result in a Change in Control: (A) any
acquisition directly from the Corporation, (B) any acquisition by the
Corporation or any affiliate, or (C) any acquisition by (x) any employee benefit
plan (or related trust) intended to be qualified under Code Section 401(a) or
(y) any trust established in connection with any broad-based employee benefit
plan sponsored or maintained, in each case, by the Corporation or any
corporation controlled by the Corporation;
(iii)    a majority of the members of the Board is replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of the Board before the date of the appointment or
election, but excluding any new director whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934 as amended) other than the Board; or
(iv)    a person, or more than one person acting as a group within the meaning
of Code Section 409A and the regulations issued thereunder (other than a
subsidiary or an affiliate of the Corporation), acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition)
all or substantially all of the assets of the Corporation.
Notwithstanding the foregoing, a Change in Control shall not include any event,
circumstance or transaction that results from an action of any person, entity or
group which includes, is affiliated with or is wholly or partly controlled by
one or more executive officers of the Corporation and in which the Executive
participates directly or actively.
(d)    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
(e)    “Committee” shall mean the Compensation Committee of the Board.
(f)    “Disability” shall mean the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Corporation.
(g)    “Fiscal Year” shall mean the twelve (12) month period beginning on
October 1 and ending on the next subsequent September 30, or such other twelve
(12) month period as may constitute the Corporation’s fiscal year at any time
hereafter.
(h)    “Good Reason” shall mean the occurrence of any of the following events
without the Executive’s consent:
(i)    the failure of the Corporation to pay the Executive’s base salary or
annual bonus when due and if earned, other than an inadvertent administrative
error or failure,
(ii)    a reduction by the Corporation in the Executive’s base salary or target
bonus opportunity, other than a percentage reduction applied equally to all
senior executives,
(iii)    a material diminution in the Executive’s authority or responsibilities
from those described herein, including the appointment of another person to the
position of Chief Financial Officer,
(iv)    failure of the Corporation to maintain its principal headquarters within
thirty-five (35) miles of New York City,
(v)    a material breach of the Offer Letter or this Agreement by the
Corporation;
(vi)    a failure of the Corporation to have any successor assume in writing the
obligations under the Agreement, unless such obligations are otherwise assumed
by the successor by operation of law; or
(vii)    a change in the Corporation’s reporting structure pursuant to which the
Executive no longer reports directly to the Chief Executive Officer or Chief
Operating Officer or President of the Corporation.
Notwithstanding the foregoing, none of these events shall constitute Good Reason
unless the Executive gives the Corporation written notice within ninety (90)
days after the occurrence of the event which the Executive believes constitutes
the basis for Good Reason, specifying the particular act or failure to act which
the Executive believes constitutes the basis for Good Reason. If the Corporation
fails to cure such act or failure to act within thirty (30) days after receipt
of such notice, the Executive may terminate his employment for Good Reason.
(i)    “Offer Letter” shall mean the employment offer letter from the
Corporation to the Executive, dated June 1, 2015.
(j)    “Salary” shall mean the annual base salary provided to Executive by the
Corporation, as adjusted from time to time.
(k)    “Target Bonus” shall mean a target bonus opportunity equal to fifty
percent (50%) of the Executive’s base salary, the payment of which may be based
upon the achievement of one or more performance objectives (which may be
objective or subjective).
2.    TERM OF AGREEMENT. Unless earlier terminated by reason of the Executive’s
termination of employment with the Corporation, the term of the Agreement shall
commence as of August 1, 2015 (the “Commencement Date”), and shall continue
until the first anniversary of the Commencement Date (the “Initial Term”) and
shall automatically renew for one year periods commencing on the first
anniversary of the Commencement Date (each such one-year period, a “Renewal
Term”), unless either party provides written notice of non-renewal at least
ninety (90) days prior to the end of the Initial Term or any Renewal Term (the
Initial Term and any Renewal Term shall hereinafter be referred to as the
“Term”).
3.    EMPLOYMENT. During the Term, the Executive agrees to remain in the employ
of the Corporation and to continue to perform the Executive’s regular duties as
an executive of the Corporation.
4.    SEVERANCE BENEFITS ON TERMINATION.
(a)    Termination Due to Disability. If, during the Term, the Executive’s
employment is terminated by the Corporation due to Disability, he shall be
entitled to receive:
(i)    accrued but unpaid Salary through the date of the Executive’s termination
of employment, any accrued but unused vacation, any annual bonus earned for the
Fiscal Year completed prior to the year of termination but not yet paid to him
and reimbursement of expenses incurred by him through the date of termination
but not yet paid to him, payable as soon as administratively feasible following
the termination date, but in any event within fifteen (15) days thereafter; and,
additionally, the Executive shall receive any other compensation or benefits,
including, without limitation, benefits under any outstanding equity grants and
awards granted to the Executive and employee benefits under plans in which the
Executive participates, that have vested through the date of termination or to
which the Executive may then be entitled in accordance with the applicable terms
and conditions of each grant, award or plan (collectively, the “Accrued
Benefits”);
(ii)    a pro-rata bonus for the year of termination equal to the Target Bonus
multiplied by a fraction, the numerator of which is the number of completed days
in the Fiscal Year of the Executive’s termination of employment during which the
Executive was employed by the Corporation and the denominator of which is 365,
as soon as administratively feasible following the termination date, but in any
event within fifteen (15) days thereafter (the “Pro-Rata Target Bonus”);
(iii)    severance equal to six months’ Salary payable in six (6) equal monthly
installments and commencing on the first payroll period following such
termination; and
(iv)    if the Executive (or his beneficiaries) elects continued medical
coverage under COBRA, the Corporation shall pay for coverage under COBRA for six
(6) months following such termination.
(b)    Voluntary Termination, Termination by the Corporation for Cause, and
Termination due to Death. If, during the Term, the Executive terminates his
employment voluntarily (other than for Good Reason), or the Corporation
terminates the Executive’s employment for Cause, then the Executive shall be
entitled to receive only the Accrued Benefits. If, during the Term, the
Executive’s employment is terminated due to his death, the Executive’s estate or
legal representative shall be entitled to receive the Accrued Benefits and the
Pro-Rata Target Bonus.
(c)    Termination by the Corporation Without Cause or by the Executive for Good
Reason Other Than Within Two Years Following a Change in Control. If, during the
Term, the Corporation terminates the Executive’s employment without Cause or the
Executive terminates his employment for Good Reason, in either such case, other
than within two years after a Change in Control, he shall be entitled to
receive, in addition to the Accrued Benefits, subject to the timely execution
and non-revocation of a release substantially in the form attached hereto as
Exhibit A within sixty (60) days following the termination date and to
Executive’s continued compliance with the restrictive covenants contained in
Section 6:
(i)    continued Salary (disregarding any reduction in Salary that would
constitute Good Reason) for eighteen (18) months payable in eighteen (18) equal
monthly installments commencing as soon as administratively feasible following
the sixtieth (60th) day after such termination;
(ii)    a performance bonus payment (at no less than the Target Bonus for
terminations occurring during the Fiscal Years ending in 2015, 2016 and 2017, as
applicable) which would have otherwise been paid for the Fiscal Year of
termination had the Executive’s employment not been terminated (not pro-rated
for less than a twelve (12) month period), to be paid at such time as such bonus
would otherwise have been paid; and
(iii)    if the Executive or his beneficiaries elect continued medical coverage
under COBRA, the Corporation will pay for coverage under COBRA for eighteen (18)
months following such termination.
(d)    Termination by the Corporation Without Cause or by the Executive for Good
Reason Within Two Years After a Change in Control. If, during the Term, the
Corporation terminates the Executive’s employment without Cause or the Executive
terminates his employment for Good Reason, in either such case, within two years
after a Change in Control, he shall be entitled to receive, in addition to the
Accrued Benefits, subject to the timely execution and non-revocation of a
release substantially in the form attached hereto as Exhibit A within sixty (60)
days following the termination date and to the Executive’s continued compliance
with the restrictive covenants contained in Section 6:
(i)    a lump sum payment on the sixtieth (60th) day after such termination,
equal to two and one-half (2.5) times the sum of (A) the Salary (disregarding
any reduction in Salary that would constitute Good Reason) plus (B) the average
of the annual bonuses hereof paid to the Executive in the three-year period
immediately prior to such termination; provided that, once the Executive has
received an annual bonus in respect of Fiscal Year 2015 and prior to the time
that the Executive receives an annual bonus for Fiscal Year 2017, his average
shall be computed based on the annual bonus or bonuses received in respect of
Fiscal Years 2015 and 2016 only; and provided further that any annual bonus for
less than a twelve (12) month period shall be annualized for purposes of this
subsection;
(ii)    a pro-rata portion of the higher of (A) the actual bonus the Executive
received for the most recently completed Fiscal Year; or (B) the Target Bonus,
to be paid on the sixtieth (60th) day after such termination; and
(iii)    continued medical coverage under the Corporation’s medical and health
plans until December 31 of the second calendar year following the year of
termination of the Executive’s employment.
(e)    Specified Employee. Notwithstanding any other provision of this
Agreement, if (i) the Executive is to receive payments or benefits under Section
4 by reason of his separation from service (as such term is defined in Code
Section 409A) other than as a result of his death, (ii) the Executive is a
“specified employee” within the meaning of Code Section 409A for the period in
which the payment or benefits would otherwise commence, and/or (iii) such
payment or benefit would otherwise subject the Executive to any tax, interest or
penalty imposed under Code Section 409A (or any regulation promulgated
thereunder) if the payment or benefit would commence within six months of a
termination of the Executive’s employment, then such payment or benefit required
under Section 4 shall not commence until the first day which is at least six
months and one day after the termination of the Executive’s employment. Each
severance installment contemplated under this Section 4 shall be treated as a
separate payment in a series of separate payments under Treasury Regulation
Section 1.409A-2(b)(2)(iii). Payments and benefits subject to this Section 4(f),
together with simple interest calculated at LIBOR as of the date of such
separation from service, shall be paid to the Executive in one lump sum payment
or otherwise provided to the Executive as soon as administratively feasible
after the first day which is at least six months after the termination of the
Executive’s employment. Thereafter, such payments and benefits shall continue,
if applicable, for the relevant period set forth above. For purposes of this
Agreement, all references to “termination of employment” and other similar
language shall mean a “separation from service,” as defined in Treasury
Regulation Section 1.409A-1(h).
(f)    Reimbursements or In-Kind Benefits. To the extent any right to
reimbursements or in-kind benefits hereunder constitutes “non-qualified deferred
compensation” for purposes of Code Section 409A, (i) all such reimbursements
shall be made as soon as practicable, but no later than the last day of the
taxable year following the taxable year in which the related expenses were
incurred, (ii) no such right shall be subject to liquidation or exchange for
another benefit, and (iii) no such reimbursement, expenses eligible for
reimbursement, or in-kind benefits provided in any taxable year shall in any way
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
(g)    Miscellaneous. For the avoidance of doubt, the Executive shall only
receive, if entitled, the payments and benefits provided under Section 4(c) or
4(d), whichever is applicable, but not under both such sections.
5.    NO DUTY TO MITIGATE. The Executive shall not be required to mitigate or
offset the amount of any payments or other benefits provided under this
Agreement by seeking employment or otherwise, nor shall the amount of any
payment provided under this Agreement be reduced by any compensation earned by
the Executive as the result of employment by another employer after the date of
termination from the Corporation.
6.    RESTRICTIVE COVENANTS.
(a)    Confidentiality. The Executive agrees that at all times during his term
of employment with the Corporation and at all times thereafter (except as
otherwise required by applicable law, regulation or legal process) he shall hold
in strictest confidence and not use for his own benefit or the benefit of any
other person, and not disclose to any person without authorization from the
Corporation, any Confidential Information. “Confidential Information” means any
and all confidential or proprietary business information of the Corporation or
its affiliates, including, without limitation, information relating to the
Corporation’s or its affiliates’ trade secrets, software and technology
architecture, networks, business methodologies, facilities, financial and
operational information, contracts, customer lists, marketing or sales prospect
lists, “know how,” and all copies, reproductions, notes, analyses, compilations,
studies, interpretations, summaries and other documents in connection with the
foregoing. Confidential Information does not include any information which (i)
is or becomes publicly known or available other than as a result of wrongful
disclosure by the Executive (ii) becomes available to the Executive on a
non-confidential basis from a source which, to the Executive’s knowledge, is not
prohibited from disclosing such Confidential Information to him, or (iii) is
generally known in the industry in which the Corporation or its affiliates
operate and pertains to activities or business not specific to the Corporation
or its affiliates. Additionally, the Executive will deliver promptly to the
Corporation upon any termination of employment, all agreements, memoranda,
notes, records, reports and other documents (and all copies thereof) relating to
the Corporation’s business and all other property of the Corporation, which the
Executive may then possess or have under his control other than publicly
available documents.
(b)    Non-Solicitation of Employees. During the Executive’s term of employment
with the Corporation and for the eighteen (18) month period following any
termination of employment (the “Non-Solicit Period”), the Executive will not,
for any reason, solicit, assist or encourage the solicitation of, employ or
engage the services of any person who was a full-time employee (“Employee”) of,
or independent contractor (“Independent Contractor”) to, the Corporation at the
date of such termination or within six (6) months prior thereto to work for the
Executive or for any entity with which he is affiliated. For this purpose, the
term “solicit” will mean contacting, or providing information to others who may
reasonably be expected to contact, any Employee or Independent Contractor
regarding such Employee’s or Independent Contractor’s interest in seeking
employment with an entity other than (i) the Corporation or (ii) an entity
affiliated with the Corporation.
(c)    Non-Solicitation of Customers/Non-Interference with Vendors. During the
Executive’s term of employment with the Corporation and the Non-Solicit Period,
the Executive will not, for any reason, solicit or encourage any vendor,
Customer or Prospective Customer to cease any relationship with the Corporation
or any of its affiliates, or service in any way any Customer or Prospective
Customer. For this purpose, the term “solicit” will mean contacting, or
providing information to others who may reasonably be expected to contact, any
such vendor, Customer or Prospective Customer regarding such Customer or
Prospective Customer’s interest in receiving the Executive’s services or the
services of any entity with which the Executive is affiliated or the cessation
of any such relationship. The term “Customer” will mean all persons for whom the
Corporation maintains an active account or file in the active records of the
Corporation, or for whom the Corporation has otherwise performed or performs any
services or provided products within the twelve (12) month period preceding the
Executive’s termination of employment. The term “Prospective Customer” means
those persons and entities who have been approached by or on behalf of the
Corporation to become a customer or who have been entered into the internal
records of the Corporation as a prospective or potential customer.
(d)    Non-Compete. The Executive expressly covenants and agrees that during his
term of employment with the Corporation and the Non-Solicit Period, the
Executive will not directly or indirectly, own, manage, operate, join, control,
receive compensation or benefits from, or participate in the ownership,
management, operation, or control of, or be employed or be otherwise connected
in any manner with, any business which directly or indirectly competes in any
material respect with any of the businesses of the Corporation or any of its
affiliates, as conducted or planned by the Corporation or any affiliate during
the Executive’s employment.
(e)    Non-Disparagement. The Executive agrees that, during his period of
employment and thereafter, he will not defame, disparage or publicly criticize
the Corporation and/or its affiliates and/or management to any person or entity.
In addition, the Executive will not speak in a negative or disparaging manner
about the Corporation and/or its affiliates and/or management or its business,
to the media, whether electronic, print or otherwise, without the prior written
approval of the Corporation. Nothing herein, however, will prohibit the
Executive from making truthful statements to the extent legally compelled or
otherwise required by applicable laws or governmental regulations or judicial or
regulatory proceedings.
(f)    Remedy for Breach. The Executive acknowledges and agrees that the
restrictions set forth in this Section 6, including the protection of the
Corporation’s Confidential Information and the prohibitions against competition
and solicitation, are critical and necessary to protect the Corporation’s
legitimate business interests; are reasonably drawn to this end with respect to
duration, scope, and otherwise; are not unduly burdensome; are not injurious to
the public interest; and are supported by adequate consideration. The Executive
also acknowledges and agrees that, in the event that the Executive breaches any
of these restrictions, the Corporation could suffer immediate, irreparable
injury and will, therefore, be entitled to seek injunctive relief, in addition
to any other damages to which it may be entitled. In the event of any dispute,
claim or cause of action arising out of this Agreement or the Offer Letter, the
losing party shall reimburse the prevailing party for the costs and reasonable
attorneys’ fees incurred by the prevailing party in connection with such
dispute, claim or cause of action.
(g)    Severability; Modification. The Executive acknowledges that the
restrictive covenants contained in this Agreement are reasonable and valid in
geographical and temporal scope and in all other respects. If any arbitrator or
court of competent jurisdiction determines that any such restrictive covenants,
or any part of any of them, is invalid or unenforceable, the remainder of such
covenants and parts thereof shall not thereby be affected and shall be given
full effect, without regard to the invalid portion. If any arbitrator or court
determines that any of such covenants, or any part thereof, is invalid or
unenforceable because of the geographic or temporal scope of such provision,
such arbitrator or court shall reduce such scope to the extent necessary to make
such covenants valid and enforceable.
7.    CERTAIN EXCISE TAXES. In the event of a change of ownership or control of
the Corporation during the Executive’s term of employment, anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment, benefit or distribution by, to or for the benefit of the
Executive, whether made under this Agreement, the Offer Letter or otherwise (a
“Payment”) would be subject to the excise tax imposed by Code Section 4999 or
any like or successor section thereto (the “Excise Tax”) and if the net-after
tax amount (taking into account all applicable taxes payable by the Executive,
including any Excise Tax) that the Executive would receive with respect to such
Payments does not exceed the net-after tax amount the Executive would receive if
the amount of such Payments was reduced to the maximum amount which could
otherwise be payable to the Executive without the imposition of the Excise Tax,
then, to the extent necessary to eliminate the imposition of the Excise Tax,
such Payments shall be reduced in the following order, (i) first, any future
cash Payments (if any) shall be reduced (if necessary, to zero); (ii) second,
any current cash Payments shall be reduced (if necessary, to zero); (ii) third,
all non-cash Payments (other than equity or equity derivative related payments)
shall be reduced (if necessary, to zero); and (iv) fourth, all equity or equity
derivative payments shall be reduced.
8.    INDEMNIFICATION. During the Term, (i) the Corporation will provide the
Executive with indemnification rights and protections to the same extent as is
provided from time to time to the other senior executive officers of the
Corporation, including, without limitation, the advancement of expenses, all on
the same terms and conditions applicable to such senior executive officers, and
(ii) the Executive will be covered at all times by such directors’ and officers’
liability insurance as the Corporation will from time to time obtain, if any,
and such coverage will be substantially similar to that provided to the other
senior executive officers of the Corporation.
9.    REPRESENTATIONS. The Executive represents and warrants to the Corporation
that his execution of this Agreement and the performance of his obligations
hereunder and under the Offer Letter will not breach or be in conflict with any
other agreement to which the Executive is a party or by which he is otherwise
bound. The Executive further represents and warrants that he is not currently
subject to any covenants against competition or similar covenants or any court
order that could preclude or otherwise affect the performance of his duties and
obligations hereunder and under the Offer Letter.
10.    SUCCESSORS; ASSIGNABILITY; BINDING AGREEMENT. The Corporation shall
require any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business, equity
and/or assets of the Corporation to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform if no such succession had taken place. As referred to in
this Agreement, “Corporation” shall mean the Corporation as herein defined and
any successor to its business, equity and/or assets which becomes bound by the
terms and conditions of this Agreement by operation of law. This Agreement shall
be binding upon and inure to the benefit of the parties and their respective
successors, heirs (if applicable) and assigns. No rights or obligations of the
parties under this Agreement may be assigned without the consent of both
parties, except by will or the laws of descent and distribution.
11.    NOTICES. Any notice given to either party hereto shall be in writing and
shall be deemed to have been given when delivered either personally, by fax, by
overnight delivery service (such as Federal Express) or sent by certified mail
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as the party may
subsequently give notice of.
If to the Corporation or the Board:
Griffon Corporation
712 Fifth Avenue, 18th Floor
New York, New York, 10019
Attention: General Counsel


With a copy to:
Stephen W. Skonieczny, Esq.
Dechert LLP
1095 Avenue of the Americas
New York, NY 10036
FAX: (212) 698-3599


If to the Executive:


Mr. Brian G. Harris
c/o Griffon Corporation
712 Fifth Avenue, 18th Floor
New York, New York, 10019


12.    WITHHOLDING TAXES. The Executive will be solely responsible for any
applicable federal, state, local or other taxes, resulting from any taxable
income paid to him hereunder or otherwise by the Corporation, including without
limitation any taxes imposed under Code Section 409A or Code Section 4999.
Notwithstanding the foregoing, the Corporation will be entitled to withhold from
any payments made to the Executive hereunder or otherwise, and to report to
appropriate federal, state and local taxing authorities, all amounts required to
be withheld or reported.
13.    MODIFICATIONS AND WAIVERS; ENTIRE AGREEMENT. No agreements or
representations, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement or the Offer Letter. No provisions of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is agreed to
in writing signed by the Executive and the Chief Executive Officer of the
Corporation. No waiver by either party hereto at any time of any breach by the
other party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or any prior or subsequent time. This
Agreement shall not supersede or in any way limit the rights, duties or
obligations the Executive may have under any other written agreement with the
Corporation including, without limitation, any employment agreement now in
effect or subsequently entered into by and between the Executive and the
Corporation.
14.    SURVIVAL. The respective rights and obligations of the parties hereunder
and under the Offer Letter shall survive the termination of this Agreement and
the termination of the Executive’s employment with the Corporation for any
reason, to the extent necessary to enforce the rights and obligations of the
parties following any such termination as set forth in this Agreement.
15.    GOVERNING LAW. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York without
reference to principles of conflict of laws thereof.
16.    DISPUTES. If any contest or dispute arising with respect to the terms and
conditions of the Executive’s employment with the Corporation, under this
Agreement, the Offer Letter or otherwise, such contest or dispute shall be
submitted to binding arbitration for resolution in New York, New York, in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association then in effect; provided, however, that the Corporation
may bring an action to specifically enforce any confidentiality, non-compete,
non-interference, non-disparagement or non-solicitation covenant. Judgment upon
any award rendered by the arbitrators may be entered in any court having
jurisdiction. The fees charged by the American Arbitration Association in
connection with commencing such arbitration will be borne equally by the
Executive and the Corporation.
17.    HEADINGS. The headings of the sections contained in this Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.
18.    COUNTERPARTS. This Agreement may be executed in one or more counterparts
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as the day
and year first written above.
GRIFFON CORPORATION:




By:
    /s/ Seth L. Kaplan    
Seth L. Kaplan

Senior Vice President




EXECUTIVE:




Signature: /s/ Brian G. Harris    


Name:
Brian G. Harris

EXHIBIT A
General Release


IN CONSIDERATION OF good and valuable consideration, the receipt of which is
hereby acknowledged, and in consideration of the terms and conditions contained
in the Severance Agreement, dated as of July 30, 2015, (the “Agreement”) by and
between Brian G. Harris (the “Executive”) and Griffon Corporation (the
“Company”), the Executive on behalf of himself and his heirs, executors,
administrators, and assigns, releases and discharges the Company and its past
present and future subsidiaries, divisions, affiliates and parents, and their
respective current and former officers, directors, shareholders, employees,
agents, and/or owners, and their respective successors and assigns, and any
other person or entity claimed to be jointly or severally liable with the
Company or any of the aforementioned persons or entities (the “Released
Parties”) from any and all manner of actions and causes of action, suits, debts,
dues, accounts, bonds, covenants, contracts, agreements, judgments, charges,
claims, and demands whatsoever (“Losses”) which the Executive and his heirs,
executors, administrators, and assigns have, had, or may hereafter have, against
the Released Parties or any of them arising at any time from the beginning of
the world to the date hereof, including but not limited to, any and all Losses
arising under any federal, state, or local statute, rule, or regulation, or
principle of contract law or common law relating to the Executive’s employment
by the Company and the cessation thereof, including but not limited to, the
Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601 et seq.,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et
seq., the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§
621 et seq. (the “ADEA”), the Americans with Disabilities Act of 1990, as
amended, 42 U.S.C. §§ 12101 et seq., the Worker Adjustment and Retraining
Notification Act of 1988, as amended, 29 U.S.C. §§2101 et seq., the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq.,
the Older Workers Benefit Protection Act, as amended, 29 U.S.C. §§ 621 et seq.,
Sections 1981 through 1988 of Title 42 of the United States Code, the Fair
Credit Reporting Act, as amended, 15 U.S.C. §§ 1681 et seq., the Occupational
Safety and Health Act of 1970, as amended, the Sarbanes-Oxley Act of 2002, as
amended, the Equal Pay Act, as amended,, the New York State and New York City
Human Rights Laws, the New York Labor Laws, the New York Whistleblower
Protection Law, the New York State and New York City Civil Rights Law, the New
York AIDS/HIV confidentiality law and any other federal, state, or local civil,
human rights, bias, whistleblower, discrimination, wage, wage-hour,
compensation, retaliation, employment, labor or any federal, state or local
other law, regulation or ordinance; provided, however, that the Executive does
not release or discharge the Released Parties from (i) any rights to any
payments, benefits or reimbursements due to the Executive under the Agreement or
the Offer Letter (as defined in the Agreement); or (ii) any rights to any vested
benefits due to the Executive under any employee benefit plans sponsored or
maintained by the Company. It is understood that nothing in this general release
is to be construed as an admission on behalf of the Released Parties of any
wrongdoing with respect to the Executive, any such wrongdoing being expressly
denied.
The Executive represents and warrants that he fully understands the terms of
this General Release, that he has been and hereby is encouraged to seek, and has
sought, the benefit of advice of legal counsel, and that he knowingly and
voluntarily, of his own free will, without any duress, being fully informed, and
after due deliberation, accepts its terms and signs below as his own free act.
Except as otherwise provided herein, the Executive understands that as a result
of executing this General Release, he will not have the right to assert that the
Company or any other of the Released Parties unlawfully terminated his
employment or violated any of his rights in connection with his employment or
otherwise.
The Executive further represents and warrants that he has not filed, and will
not initiate, or cause to be initiated on his behalf any complaint, charge,
claim, or proceeding against any of the Released Parties before any federal,
state, or local agency, court, or other body relating to any claims barred or
released in this General Release thereof, and will not voluntarily participate
in such a proceeding. However, nothing in this General Release shall preclude or
prevent the Executive from filing a claim which challenges the validity of this
General Release solely with respect to the Executive’s waiver of any Losses
arising under the ADEA, nor shall this General Release preclude or prevent
Executive from filing a charge of discrimination with the U.S. Equal Employment
Opportunity Commission or similar state or local agency. The Executive shall not
accept any relief obtained on his behalf by any government agency, private
party, class, or otherwise with respect to any claims covered by this General
Release.
The Executive may take twenty-one (21) days, or, if required under the ADEA,
forty-five (45) days, to consider whether to execute this General Release. Upon
the Executive’s execution of this General Release, the Executive will have seven
(7) days after such execution in which he may revoke such execution. In the
event of revocation, the Executive must present written notice of such
revocation to the office of the Company. If seven (7) days pass without receipt
of such notice of revocation, this General Release shall become binding and
effective on the eighth (8th) day after the execution hereof (the “Effective
Date”). If you revoke all or a part of this General Release prior to the
expiration of the revocation period, the Company will have the right to
terminate any or all or of its commitments under the Agreement and the Offer
Letter (as defined in the Agreement) and to recover any monies or other
consideration previously provided to you under the Agreement or the Offer Letter
in connection with your termination, and to pursue any other remedies that may
otherwise be available to the Company.
INTENDING TO BE LEGALLY BOUND, I hereby set my hand below:




______________________    

                                Brian G. Harris
  
Dated:_________________



12229395.3.TAX